

SUBSCRIPTION AGREEMENT
 
THIS SUBSCRIPTION AGREEMENT (this “Agreement”) is dated as of May 6, 2010,
between Freedom Resources Enterprises, Inc., a Nevada corporation
(the “Company”), and Life Power and Fuels LLC, a Delaware limited liability
company (the “Investor”).
 
Recitals
 
The Investor and the Company have agreed that the Investor will purchase, and
the Company will issue and sell, 47,700,000 shares of the Company’s common
stock, par value $0.001 per share (the “Shares”), on the terms stated in this
Agreement.
 
Agreement
 
In consideration of the mutual covenants contained in this Agreement, and for
other good and valuable consideration the receipt and adequacy of which are
hereby acknowledged, the Company and the Investor agree as follows:
 
1.           Definitions.
 
In addition to the terms defined elsewhere in this Agreement, for all purposes
of this Agreement, the following terms have the meanings below:
 
“1934 Act” means the U.S. Securities Exchange Act of 1934, as amended.
 
“Business Day” means any day except Saturday, Sunday and any day which is a
federal legal holiday or a day on which banking institutions in Utah are
authorized or required by law or other governmental action to close.
 
“Closing” means the closing of the purchase and sale of the Shares pursuant to
Section 2 of this Agreement.
 
“Closing Date” means the date on which all of the conditions set forth in
Sections 6.1 and 6.2 hereof are satisfied, or such other date as the parties may
agree.
 
“Commission” means the U.S. Securities and Exchange Commission.
 
“Creditor” has the meaning set forth in Section 5.5.
 
“Escrow Agreement” means the Escrow Agreement set forth in Section 2.2.
 
 “Material Adverse Effect” means a material and adverse effect on the results of
operations, assets, business or condition (financial or otherwise) of the
Company and its subsidiaries, taken as a whole.
 
“Person” means an individual or corporation, partnership, trust, incorporated or
unincorporated association, joint venture, limited liability company, joint
stock company, government (or an agency or subdivision thereof) or other entity
of any kind.

 

--------------------------------------------------------------------------------

 

“Purchase Price” has the meaning set forth in Section 2.2.
 
“SEC Reports” has the meaning set forth in Section 3.7.
 
“Securities Act” means the U.S. Securities Act of 1933, as amended.
 
“Settlement Agreements” has the meaning set forth in Section 5.5.
 
“Shares” has the meaning set forth in the Recitals to this Agreement.
 
2.           Purchase and Sale.
 
2.1           Purchase and Sale.  Subject to the terms and conditions set forth
in this Agreement, the Company shall sell the Shares to the Investor, and the
Investor shall purchase the Shares from the Company.
 
2.2           Purchase Price.  The purchase price for the Shares is $100,000
(the “Purchase Price”).  The Purchase Price shall be delivered to and held by
counsel for the Company to pay or settle all of the outstanding obligations of
the Company pursuant to the terms of the Escrow Agreement attached hereto as
Exhibit A.
 
2.3           Management Changes.  At the Closing the Board of Directors of the
Company shall increase the number of directors to two persons and shall appoint
Edward Mooney as a director to fill the vacancy created by the increase in the
number of directors.  In addition, Neil Christiansen shall resign as an officer
of the Company and the Board of Directors shall appoint the following persons to
the offices set forth below:
 
Name
 
Office(s)
     
Edward Mooney
 
President & CEO
     
Daniel Carlson
 
CFO, Treasurer, & Secretary

 
2.4           Closing Deliverables.  (a) At the Closing, the Company shall
deliver or cause to be delivered to the Investor the following:
 
(i)           a certificate evidencing the Shares registered in the name of the
Investor;
 
(ii)          the Escrow Agreement executed by the Company and Mr. Vance;
 
(iii)         the resignation of Neil Christiansen as sole officer of the
Company; and
 
(iv)         the Settlement Agreements signed by each of the Creditors and the
Company.

 
2

--------------------------------------------------------------------------------

 

(b)      At the Closing, the Investor shall deliver or cause to be delivered to
the Company the following:
 
(i)           the sum of $100,000 in immediately available funds, by wire
transfer to the client trust account of Ronald N. Vance, Attorney at Law,
counsel for the Company to be held and disbursed in accordance with the terms of
the Escrow Agreement;
 
(ii)          the Escrow Agreement executed by the Investor; and
 
(iii)         the written acceptances of Edward Mooney to serve as a director
and officer of the Company and of Daniel Carlson as an officer of the Company.
 
3.           Representations and Warranties of the Company.  The Company hereby
makes the following representations and warranties to the Investor:
 
3.1           Organization and Qualification.  The Company is duly incorporated,
validly existing and in good standing under the laws of the State of Nevada,
with the requisite power and authority to own and use its properties and assets
and to carry on its business as currently conducted.  The Company is not in
violation of any of the provisions of its articles of incorporation or
bylaws.  The Company is duly qualified to conduct its businesses and is in good
standing as a foreign corporation or other entity in each jurisdiction in which
the nature of the business conducted or property owned by it makes such
qualification necessary, except where the failure to be so qualified or in good
standing, as the case may be, could not, individually or in the aggregate,
reasonably be expected to result in a Material Adverse Effect and no proceeding
has been instituted in any such jurisdiction revoking, limiting or curtailing,
or seeking to revoke, limit or curtail, such power and authority or
qualification.
 
3.2           Authorization; Enforceability.  The Company has the requisite
corporate power and authority to enter into and to sell the Shares as
contemplated by this Agreement.  The execution and delivery of this Agreement by
the Company and the sale of the Shares contemplated hereby have been duly
authorized by all necessary action on the part of the Company and no further
action is required by the Company in connection therewith.  This Agreement has
been duly executed by the Company and, when delivered in accordance with the
terms hereof, will constitute the valid and binding obligation of the Company
enforceable against the Company in accordance with its terms, except as such
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium, liquidation or similar laws relating to, or
affecting generally the enforcement of, creditors’ rights and remedies or by
other equitable principles of general application.
 
3.3           No Conflicts.  The execution, delivery and performance of this
Agreement by the Company and the consummation by the Company of the transactions
contemplated hereby do not and will not (i) conflict with or violate any
provision of the Company’s articles of incorporation or bylaws, or (ii) conflict
with, or constitute a default (or an event that with notice or lapse of time or
both would become a default) under, or give to others any rights of termination,
amendment, acceleration or cancellation (with or without notice, lapse of time
or both) of, or result in the imposition of any restriction whatsoever upon any
of the material properties or assets of the Company pursuant to, any agreement,
credit facility, debt or other instrument (evidencing a Company debt or
otherwise) or other understanding to which the Company is a party or by which
any property or asset of the Company is bound or affected, except, such as could
not, individually or in the aggregate, reasonably be expected to result in a
Material Adverse Effect.

 
3

--------------------------------------------------------------------------------

 

3.4           Capitalization.  The authorized equity securities of the Company
consist of 100,000,000 shares of common stock, of which 3,000,000 shares are
issued and outstanding, and 5,000,000 shares of preferred stock, none of which
are outstanding. All of the outstanding common shares have been duly authorized
and validly issued, and are fully paid and non-assessable. There are no
outstanding options, warrants, calls, subscriptions, conversion or other rights,
agreements or commitments obligating the Company to issue any additional shares
of capital stock or other securities nor are there outstanding any securities
convertible into, exchangeable for, or evidencing the right to subscribe for any
shares of common stock or other securities of the Company.
 
3.5           Reports, Consents and Approvals.  The Company is not required to
obtain any consent, waiver, authorization or order of, give any notice to, or
make any filing or registration with, any court or other federal, state, local
or other governmental authority or other Person in connection with the
execution, delivery and performance by the Company of this Agreement and the
consummation of the transactions contemplated hereby, other than (i) filings
required by state securities laws, (ii) the filing of a Notice of Sale of
Securities on Form D with the Commission under Regulation D of the Securities
Act, and (iii) those that have been made or obtained prior to the date of this
Agreement.
 
3.6           Issuance of the Shares.  The Shares have been duly authorized and,
when paid for in accordance with this Agreement, will be duly and validly
issued, fully paid and non-assessable, free and clear of all of all encumbrances
and restrictions (other than those created by the Investor), except for
restrictions on transfer imposed by applicable securities laws.
 
3.7           SEC Reports; Financial Statements.  The Company has made available
to the Investor through the EDGAR system, true and complete copies of the
Company’s most recent Annual Report on Form 10-K for the fiscal year ended
December 31, 2009 (the “10-K”), and all other reports filed by the Company with
the Commission since the filing of the 10-K and prior to the date hereof
(collectively, the “SEC Reports”).  The SEC Reports are the only filings
required of the Company pursuant to the 1934 Act for such period.  The SEC
Reports and any other materials supplied to the Investor by the Company did not
contain any untrue statement of a material fact or omit to state any material
fact necessary in order to make the statements made therein, in the light of the
circumstances under which they were made, not misleading.  The financial
statements of the Company included in the SEC Reports comply in all material
respects with applicable accounting requirements and the rules and regulations
of the Commission with respect thereto as in effect at the time of filing. Such
financial statements have been prepared in accordance with U.S. generally
accepted accounting principles (“GAAP”) applied on a consistent basis during the
periods involved, except as may be otherwise specified in such financial
statements or the notes thereto, and fairly present in all material respects the
financial position of the Company and its consolidated subsidiaries as of and
for the dates thereof and the results of operations and cash flows for the
periods then ended, subject, in the case of unaudited statements, to normal,
immaterial, year-end audit adjustments.  Except as otherwise disclosed in this
Subscription Agreement, there have been no material changes in the Company’s
affairs not disclosed in the SEC Reports.

 
4

--------------------------------------------------------------------------------

 

3.8           No Material Changes. Since the date of the latest audited
financial statements included within the SEC Reports, except as specifically
disclosed in the SEC Reports, (i) there has been no event, occurrence or
development that has had or that could reasonably be expected to result in a
Material Adverse Effect, (ii) the Company has not incurred any liabilities
(contingent or otherwise) other than trade payables, accrued expenses and other
liabilities incurred in the ordinary course of business consistent with past
practice, all of which are listed on Schedule 3.8, (iii) the Company has not
altered its method of accounting or the identity of its auditors, (iv) the
Company has not declared or made any dividend or distribution of cash or other
property to its stockholders or purchased, redeemed or made any agreements to
purchase or redeem any shares of its capital stock, and (v) the Company has not
issued any equity securities to any officer, director or affiliate, except
pursuant to existing Company stock option plans and except for the issuance of
200,000 shares of common stock to Neil Christiansen in conversion of a
promissory note in the principal amount of $5,000.
 
3.9           Litigation.  There is no Action which adversely affects or
challenges the legality, validity or enforceability of this Agreement.  For
purposes of this Section 3.9, “Action” means any action, suit, inquiry, notice
of violation, proceeding (including any partial proceeding such as a deposition)
or investigation pending or, to the knowledge of the Company, threatened in
writing against the Company or any of its properties before or by any court,
arbitrator, governmental or administrative agency or regulatory authority
(federal, state, county, local or foreign).
 
3.10        Certain Fees.  No brokerage or finder’s fees or commissions are or
will be payable by the Company to any broker, financial advisor or consultant,
finder, placement agent, investment banker, bank or other Person with respect to
the transactions contemplated by this Agreement.  The Investor shall have no
obligation with respect to any fees or with respect to any claims (other than
such fees or commissions, if any, owed by the Investor pursuant to written
agreements executed by such Investor which fees or commissions shall be the sole
responsibility of such Investor) made by or on behalf of other Persons for fees
of a type contemplated in this Section that may be due in connection with the
transactions contemplated by this Agreement.  The Company shall pay, and hold
Investor harmless against, any liability, loss or expense (including, without
limitation, attorney’s fees and out-of-pocket expenses) arising in connection
with any claim for any such fees.
 
3.11        Private Offering.  Assuming the correctness of the representations
and warranties of the Investor set forth in this Agreement, the offer and sale
of the Shares hereunder is exempt from registration under the Securities Act.
 
3.12        Use of Proceeds.  The net proceeds of this offering will be
allocated for the payment or settlement of all outstanding liabilities of the
Company at Closing as set forth in the Escrow Agreement.  With the payment of
the funds pursuant to the Escrow Agreement, the Company shall have no
outstanding payables or other liabilities at Closing.

 
5

--------------------------------------------------------------------------------

 

4.           Representations and Warranties of the Investor.  The Investor
hereby represents and warrants to the Company as follows:
 
4.1           Investment Intent.  The Investor is acquiring the Shares as
principal for its own account for investment purposes only and not with a view
to or for distributing or reselling the Shares, without prejudice, however, to
the Investor’s right at all times to sell or otherwise dispose of all or any
part of the Shares in compliance with applicable federal and state securities
laws.  The Investor does not have any agreement or understanding, directly or
indirectly, with any Person to distribute any of the Shares.
 
4.2           Restricted Securities.  The Investor understands that the Shares
have not been registered pursuant to the Securities Act, or any state securities
act, and thus are “restricted securities” as defined in Rule 144 promulgated by
the Commission and are subject to the provisions of Rule 144(i) as a shell
company.  Therefore, under current interpretations and applicable rules, the
Investor will probably have to retain the Shares for an indefinite period until
compliance with the provisions of Rule 144(i) and at the expiration of such
period its sales may be confined to brokerage transactions of limited amounts
requiring certain notification filings with the Commission and such disposition
may be available only if the Company is current in its filings with the
Commission under the 1934 Act, or other public disclosure requirements.
 
4.3           Limitations on Resale.  The Investor acknowledges that it will not
sell, assign, hypothecate, or otherwise transfer any rights to, or any interest
in, the Shares except (i) pursuant to an effective registration statement under
the Securities Act, or (ii) in any other transaction which, in the opinion of
counsel acceptable to the Company, is exempt from registration under the
Securities Act, or the rules and regulations of the Commission thereunder.
 
4.4           Information.  The Investor has been furnished (i) with all
requested materials relating to the business, finances, and operations of the
Company; (ii) with information deemed material to making an informed investment
decision; and (iii) with additional requested information necessary to verify
the accuracy of any documents furnished to the undersigned by the Company.  A
designated representative of the Investor has been afforded the opportunity to
ask questions of the Company and its management and to receive answers
concerning the terms and conditions of this offering.
 
4.5           Documents.  The Investor has received copies of the SEC Reports,
including the exhibits thereto.  The Investor has relied upon the information
contained therein and has not been furnished any other documents, literature,
memorandum, or prospectus.
 
4.6           Knowledge and Experience in Business and Financial Matters.  The
individual representing the Investor has such knowledge and experience in
business and financial matters that he is capable of evaluating the risks of the
prospective investment.
 
4.7           No Advertisements.  The Investor is not entering into this
Subscription Agreement and did not receive an offer to purchase the Shares as a
result of or subsequent to any advertisement, article, notice, or other
communication published in any newspaper, magazine, or similar media or
broadcast on television or radio, or presented at any seminar or meeting.

 
6

--------------------------------------------------------------------------------

 

4.8           Relationship to Company.  The Investor, through its
representative(s), has a preexisting personal or business relationship with the
Company or one of its officers, directors, or controlling persons.
 
5.           Other Agreements of the Parties.
 
5.1           Legends.  Certificates evidencing the Shares to be delivered at
the Closing will contain the following legend:
 
THESE SECURITIES HAVE NOT BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE
COMMISSION OR THE SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN
EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE
“SECURITIES ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT
TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO
AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE
REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH
APPLICABLE STATE SECURITIES LAWS AS EVIDENCED BY A LEGAL OPINION OF COUNSEL TO
SUCH EFFECT, THE SUBSTANCE OF WHICH SHALL BE REASONABLY ACCEPTABLE TO THE
COMPANY.
 
5.2           Filing of Form 8-K Report.  Promptly following the Closing, the
Company shall enter into a transaction or shall commence business operations
sufficient that the Company shall cease to be a “shell company” as defined in
Rule 12b-2 under the 1934 Act.  The Company shall file with the Commission a
report on Form 8-K which complies with the requirements of Item 2.01(f) or Item
5.06 of Form 8-K within four days following the date on which it ceases to be a
shell company.  The provisions of this Section 5.2, including any rights or
remedies provided in this Agreement, are enforceable by any shareholder of the
Company.
 
5.3           Rule 144. With a view to making available the benefits of certain
rules and regulations of the Commission which may at any time permit the sale of
restricted shares of Company’s common stock (the “Restricted Shares”) to the
public without registration by the holders of restricted shares at the Closing
(the “Restricted Shareholders”), the Company shall use its commercially
reasonable best efforts for a period of not less than two years from the Closing
Date to:
 
(a)           Make and keep public information available, as those terms are
understood and defined in Rule 144;
 
(b)           File with the SEC in a timely manner all reports and other
documents required of the Company under the Securities Act and the 1934 Act;
 
(c)           Furnish to each Restricted Shareholder forthwith upon request a
written statement by the Company as to its compliance with the reporting
requirements of Rule 144 pursuant to paragraph (c) thereof and such other
information, reports and documents so filed by the Company as such holder may
reasonably request in availing itself of any rule or regulation of the SEC
allowing such holder to sell any Restricted Shares without registration; and

 
7

--------------------------------------------------------------------------------

 

(d)           Issue a customary 144 legal opinion of counsel for the Company
upon request of a Restricted Shareholder, for which the Company may charge a
reasonable fee, which request can be made not earlier than one year from the
filing of the report on Form 8-K pursuant to Section 5.2 hereof,.
 
The provisions of this Section 5.3, including any rights or remedies provided in
this Agreement, are enforceable by any Restricted Shareholder.
 
5.4           Piggyback Registration Rights.
 
(a)           If at any time or times the Company shall determine to register
any of its common stock or securities convertible into or exchangeable for the
Company’s common stock under the Securities Act, whether in connection with a
public offering of securities by the Company, a public offering thereof by
stockholders of the Company (the “Other Stockholders”), or both, other than on
Form S-4 or Form S-8 (each as promulgated under the Securities Act) or their
then equivalents relating to equity securities to be issued solely in connection
with any acquisition of any entity or business or equity securities issuable in
connection with the Company’s equity compensation plan or other employee benefit
plans, the Company will promptly give written notice thereof to the shareholders
of the Company who immediately prior to Closing owned of record not less than
10,000 shares of the Company (the “Pre-Closing Shareholders”) and to the holder
or holders of the pre-Closing restricted shares at the time of such registration
(the “Restricted Shareholders”), and will use its commercially reasonable
efforts, in good faith, except as herein otherwise provided, to effect the
registration under the Securities Act all such shares (the “Registrable Shares”)
at the Company’s expense which such shareholders may request in a writing
delivered to the Company within fifteen (15) days after the notice given by the
Company.  The Company shall be required to provide such registration rights to
the Pre-Closing Shareholders and the Restricted Shareholders and to maintain the
effectiveness of such registration statement for a period of not less than one
year or until all the Registrable Shares included in the registration statement
have been sold or been deposited with a brokerage firm for resale under Rule
144.  The provisions of this Section 5.4, including any rights or remedies
provided in this Agreement, are enforceable by any Pre-Closing Shareholder or
Restricted Shareholder owning Registrable Shares.  The term “Registerable
Shares” shall not include any shares of the Company that at such time may be
resold by the holder through a registered broker without undue expense and
without volume limitations pursuant to Rule 144.
 
(b)           Notwithstanding anything to the contrary contained in this Section
5.4, if the Company receives comments (“Commission Comments”) from the
Commission relating to the number of shares of common stock included in any
registration statement filed pursuant to Section 5.4(a), and following
discussions with and responses to the Commission in which the Company uses its
reasonable best efforts and time to cause as many shares owned by Other
Stockholders (“Other Shares”) and Registrable Shares as possible to be included
in such registration statement without characterizing any holder of Other Shares
or Registrable Shares as an underwriter, the Company is unable to cause the
inclusion of all Other Shares and Registrable Shares, then the Company may (i)
remove from such registration statement such number of Registrable Shares (the
“Cut Back Shares”) and/or (ii) agree to such restrictions and limitations on the
registration and resale of the Registrable Shares, in each case as the
Commission may require in order for the Commission to allow such registration
statement to become effective; provided, that in no event may the Company name
any holder of Registrable Shares as an underwriter without such holder’s prior
written consent (collectively, the “SEC Restrictions”).  Unless the SEC
Restrictions otherwise require, any cut-back imposed pursuant to this Section
5.4(b) shall be allocated first among Pre-closing Shareholders on a pro rata
basis and then among the Restricted Shareholders on a pro rata basis.  At such
time as the Company is able to effect the registration of the Cut Back Shares in
accordance with any SEC Restrictions (such date, the “Restriction Termination
Date”) all provisions of this Section 5.4 shall again be applicable to the Cut
Back Shares (which, for avoidance of doubt, retain their character as
“Registrable Shares”).

 
8

--------------------------------------------------------------------------------

 

5.5           Settlement Agreements.  The Company has obligations to repay cash
advances made by Neil Christiansen, 1st Orion Corporation, Sparrow, Inc., and
Lorikeet, Inc. in the aggregate amount of $119,500 (the
“Creditors”).  Contemporaneous with Closing, the Company shall deliver
settlement agreements from each of the Creditors agreeing to reduce the amount
for repayment which in the aggregate shall represent the amount of the Purchase
Price less the other payables of the Company at Closing (the “Settlement
Agreements”).  The form of the Settlement Agreement is set forth in Exhibit B.
 
6.           Conditions Precedent to Closing.
 
6.1           Conditions Precedent to the Obligations of the Investor to
Purchase Shares.  The obligation of the Investor to acquire the Shares at the
Closing is subject to the satisfaction or waiver by the Investor, at or before
the Closing, of each of the following conditions:
 
(a)           Representations and Warranties.  The representations and
warranties of the Company contained herein shall be true and correct in all
material respects as of the date when made and as of the Closing Date and shall
be certified to by the President at Closing;
 
(b)           Performance.  The Company shall have performed, satisfied and
complied in all material respects with all covenants, agreements and conditions
required by this Agreement to be performed, satisfied or complied with by it at
or prior to the Closing;
 
(c)           No Injunction.  No statute, rule, regulation, executive order,
decree, ruling or injunction shall have been enacted, entered, promulgated or
endorsed by any court or governmental authority of competent jurisdiction that
prohibits the consummation of any of the transactions contemplated by this
Agreement; and
 
(d)           Company Deliverables.  The Company shall have delivered the stock
certificate and other documents provided in Section 2.4(a).
 
6.2           Conditions Precedent to the Obligations of the Company to Sell the
Shares.  The obligation of the Company to sell the Shares at the Closing is
subject to the satisfaction or waiver by the Company, at or before the Closing,
of each of the following conditions:
 
(a)           Representations and Warranties.  The representations and
warranties of the Investor contained herein shall be true and correct in all
material respects as of the date when made and as of the Closing Date as though
made on and as of such date;

 
9

--------------------------------------------------------------------------------

 

(b)           Performance.  The Investor shall have performed, satisfied and
complied in all material respects with all covenants, agreements and conditions
required by this Agreement to be performed, satisfied or complied with by the
Investor at or prior to the Closing;
 
(c)           No Injunction.  No statute, rule, regulation, executive order,
decree, ruling or injunction shall have been enacted, entered, promulgated or
endorsed by any court or governmental authority of competent jurisdiction that
prohibits the consummation of any of the transactions contemplated by this
Agreement; and
 
(d)           Investor Deliverables.  The Investor shall have delivered its
purchase price in accordance with Section 2.4(b).
 
7.           Miscellaneous.
 
7.1           Fees and Expenses.  Each party shall pay all fees and expenses
incurred by such party, including, but not limited to fees and expenses of its
advisers, counsel, accountants and other experts, if any, incident to the
negotiation, preparation, execution, delivery and performance of this
Agreement.  The Company shall pay all stamp and other taxes and duties levied in
connection with the sale of the Shares.
 
7.2           Entire Agreement.  This Agreement contains the entire
understanding of the parties with respect to the subject matter hereof and
supersede all prior agreements, understandings, discussions and representations,
oral or written, with respect to such matters, which the parties acknowledge
have been merged into such documents and exhibits.
 
7.3           Notices.  Any and all notices or other communications or
deliveries required or permitted to be provided hereunder shall be in writing
and shall be deemed given and effective on the earliest of (a) the date of
transmission, if such notice or communication is delivered via facsimile
(provided the sender receives a machine-generated confirmation of successful
transmission) at the facsimile number specified in this Section prior to
5:00 p.m. (Utah time) on a Business Day, (b) the next Business Day after the
date of transmission, if such notice or communication is delivered via facsimile
at the facsimile number specified in this Section on a day that is not a Trading
Day or later than 5:00 p.m. (Utah time) on any Business Day, (c) the Business
Day following the date of mailing, if sent by U.S. nationally recognized
overnight courier service, or (d) upon actual receipt by the party to whom such
notice is required to be given. The address for such notices and communications
shall be as follows (or such other address as may be designated in writing
hereafter, in the same manner, by such Person):
 
If to the Company prior to the Closing:
 
Freedom Resources Enterprises, Inc.
901 East 7800 South
Midvale, UT  84047
Telecopier No.: (801) 566-5931
Attention: Neil Christiansen, President

 
10

--------------------------------------------------------------------------------

 


If to the Company subsequent to the Closing:


Freedom Resources Enterprises, Inc.
4265 San Felipe Street
Suite 1100
Houston, TX  77027
Telecopier No.: (832) 327-7420
Attention:  Edward Mooney, President


If to the Investor:
 
Life Power and Fuels LLC
4265 San Felipe Street
Suite 1100
Houston, TX  77027
Telecopier No.: (832) 327-7420
Attention:  Edward Mooney, Managing Member


7.4           Amendments; Waivers; No Additional Consideration.  No provision of
this Agreement may be waived or amended except in a written instrument signed by
the Company and by the Investor.  No waiver of any default with respect to any
provision, condition or requirement of this Agreement shall be deemed to be a
continuing waiver in the future or a waiver of any subsequent default or a
waiver of any other provision, condition or requirement hereof, nor shall any
delay or omission of either party to exercise any right hereunder in any manner
impair the exercise of any such right.
 
7.5           Construction.  The headings herein are for convenience only, do
not constitute a part of this Agreement and shall not be deemed to limit or
affect any of the provisions hereof.  The language used in this Agreement will
be deemed to be the language chosen by the parties to express their mutual
intent, and no rules of strict construction will be applied against any
party.  This Agreement shall be construed as if drafted jointly by the parties,
and no presumption or burden of proof shall arise favoring or disfavoring any
party by virtue of the authorship of any provisions of this Agreement.
 
7.6           Successors and Assigns.  This Agreement shall be binding upon and
inure to the benefit of the parties and their successors and permitted
assigns.  Neither party may assign this Agreement or any rights or obligations
hereunder without the prior written consent of the other party.
 
7.7           Third-Party Beneficiaries.  Except as specifically provided in
Sections 5.2, 5.3, and 5.4, this Agreement does not confer any enforceable
rights or remedies on any other person other than the parties hereto.

 
11

--------------------------------------------------------------------------------

 

7.8           Governing Law and Venue.  All questions concerning the
construction, validity, enforcement and interpretation of this Agreement shall
be governed by and construed and enforced in accordance with the internal laws
of the Utah, without regard to the principles of conflicts of law thereof.  The
parties hereto irrevocably submit to the jurisdiction of the Courts of the State
of Utah located in Salt Lake County and the United States District Court of Utah
in any action arising out of or relating to this Agreement, and hereby
irrevocably agree that all claims in respect of such action may be heard and
determined in such state or federal court.  The parties hereto irrevocably
waive, to the fullest extent they may effectively do so, the defense of an
inconvenient forum to the maintenance of such action or proceeding.  The parties
further agree, to the extent permitted by law, that final and unappealable
judgment against any of them in any action or proceeding contemplated above
shall be conclusive and may be enforced in any other jurisdiction within or
outside the United States by suit on the judgment, a certified copy of which
shall be conclusive evidence of the fact and amount of such judgment.
 
7.9           Execution.  This Agreement may be executed in two or more
counterparts, all of which when taken together shall be considered one and the
same agreement and shall become effective when counterparts have been signed by
each party and delivered to the other party, it being understood that both
parties need not sign the same counterpart.  In the event that any signature is
delivered by facsimile transmission or by email, such signature shall create a
valid and binding obligation of the party executing (or on whose behalf such
signature is executed) with the same force and effect as if such facsimile or
email signature page were an original thereof.
 
7.10         Severability.  If any provision of this Agreement is held to be
invalid or unenforceable in any respect, the validity and enforceability of the
remaining terms and provisions of this Agreement shall not in any way be
affected or impaired thereby and the parties will attempt to agree upon a valid
and enforceable provision that is a reasonable substitute therefor, and upon so
agreeing, shall incorporate such substitute provision in this Agreement.
 
7.11         Remedies.  In addition to being entitled to exercise all rights
provided herein or granted by law, including recovery of damages, each of the
Investor and the Company will be entitled to specific performance under this
Agreement.  The parties agree that monetary damages may not be adequate
compensation for any loss incurred by reason of any breach of obligations
described in the foregoing sentence and hereby agrees to waive in any action for
specific performance of any such obligation the defense that a remedy at law
would be adequate.
 
7.12         Authorization.  By signing below on behalf of the respective
entities, each individual executing this Agreement represents and warrants to
the party to this Agreement that (i) the represented entity is duly authorized
to enter into this Agreement; (ii) he or she is duly authorized to represent the
entity in this offering; and (iii) he or she is duly authorized to execute this
Agreement on behalf of such entity.
 
7.13         Exhibits.  Each of the exhibits referenced in this Agreement is
annexed hereto and is incorporated herein by this reference and expressly made a
part hereof.

 
12

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, each of the undersigned has executed this Agreement on
respective the day and year set forth below.  The effective date of the
Agreement shall be the date first written above.
 

 
FREEDOM RESOURCES ENTERPRISES, INC.
       
Date:  May 6, 2010
By: 
  /s/ Neil Christiansen
    Name:  Neil Christiansen     Title:  President          
LIFE POWER AND FUELS LLC
       
Date:  May 6, 2010
By: 
  /s/ Edward Mooney
    Name:  Edward Mooney     Title:  Managing Member  


 
13

--------------------------------------------------------------------------------

 

SCHEDULE 3.8
 
Accounts payable have increased by $8,689.19 from March 31, 2010, through
Closing.

 
14

--------------------------------------------------------------------------------

 